DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.
 	Claims 1, 5, 7, 8, 10-12, 16, 18, 21-23, 26-29, and 31-34 are pending.
	Claims 31-34 are newly added.
Claims 6, 19, and 25 are newly cancelled.
No claims are allowed.
No claims are currently amended. 
Claims 1, 5, 7, 8, 10-12, 16, 18, 21-23, 26-29, and 31-34 are currently under consideration.
	
New Grounds of Rejection
Claims 1, 5, 7, 8, 10-12, 16, 18, 21-23, 26-29, and 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
The response filed 02/08/2021 has introduced NEW MATTER into the claims.  
As presently amended claims 1, 21, and 31 recites that the composite exhibits less than 3% nHA aggregates (1 and 21) and a contact angle of less than 30o (31).  Thus, the claim broadly encompasses specific limitations on the nHA aggregates and contact angle which was not previously encompassed by the claims or the specification as originally filed.  
The response did not point out where support for currently amended claims 1, 21, and 31 could be found in the originally filed disclosure.  Pointing to the figures where selections are relatively randomly made is not considered sufficient support.  Although the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims, when filing an amendment an applicant should show support in the original disclosure for new or amended claims.  See MPEP 714.02 and 2163.06 (“Applicant should therefore specifically point out the support for any amendments made to the disclosure.”).
As presently amended, the claims now recite limitations, which were not clearly disclosed in the specification as filed, and now change the scope of the instant disclosure as filed.  Such limitations recited in the presently amended claims, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112.  Applicant is required to provide sufficient written support for the limitations recited in the present claims in the 

	
Rejections Maintained and Made Again with New Grounds for Newly Added Claims
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 5, 7, 12, 16, 18, 21, 23, 26, 28, 29, and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duvall et al (WO 2014/047524) in view of Dong et al (Applied Surface Science)(IDS Reference).
Duvall teaches a biodegradable poly(thioketal-urethane) tissue scaffold (see entire document, for instance, [0073]).  The composite can comprise hydroxyapatite (see entire document, for instance, [00131]).  The composition of Duvall is taught as being moldable, injectable, and/or resorbable (see entire document, for instance, [00144], [00145], [00150], and [00153]).  Duvall further teaches that ceramic particulate material and porogens can be present (see entire document, for instance, [00122] and [00147]).  Duvall further teaches the presence of an antibiotic in the composite (see entire document, for instance, [00132]).  The composition can be any shape, configuration, or size (see entire document, for instance, [0051]).  The composition can comprise a polyisocyanate, including lysine diisocyanate and lysine triisocyanate (see entire document, for instance, [0088]).  Further, the composition can comprise either polythioketal polymers (including thioketal diols) or polyester polyols, such as polyester triol and ε-captrolactone (see entire document, for instance, [0090] and [00175], and claim 9).  Said components are taught as being utilized together (see entire document, for instance, [00103]).  The composition can have an NCO:OH ratio of 11.5:1 (see entire document, for instance, [00174]).  The composition can comprise a porogen/plasticizer in an amount of 1-80% and preferably 10-50% (see entire document, for instance, [00124] and [00128]).  Duvall teaches hydrolytically stable polythioketals and the destabilization of 
Duvall, while teaching the presence of hydroxyapatite, does not exemplify the use of a nano-hydroxyapatite in the composite.  
Dong teaches a nano-hydroxyapatite/polyurethane composite scaffold (see entire document, for instance, Title).  Dong teaches that the hydroxyapatite is present in an amount of 30% (see entire document, for instance, Abstract).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the nano-hydroxyapatite of Dong for the composition of Duvall.  One would have been motivated to do so since Duvall teaches that the composition of Duvall can comprise hydroxyapatite, wherein Dong teaches the usefulness of nano-hydroxyapatite in composites.
With regard to the properties and intended use of the composition, it is noted that the properties would necessarily be the same since the product is the same.  It is noted that MPEP 2112.01 states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”  Further, with regard to the intended uses of the composition, Applicant is reminded that the intended use of a product claim carries no patentable weight unless it imparts a structural limitation.  See MPEP 2111.02.  Therefore, since the intended use of the composition as a bone void filler, settable, and moldable are merely identifying that the composition can be utilized in the described manner, and not imparting a structural limitation, it is the Examiner's position that the composition is capable of performing the intended use.  It is noted that the addition of the nano-hydroxyapatite would result in the reaction of the LTI with the nHA.  
With regard to the new matter in claims 1 and 21, it is noted that the prior art teaches the instantly claimed composition made by the instantly claimed method.  As such, the composition would have the property of exhibiting less than 3% nHA aggregates if placed within the unspecified situation of the instant claims.  
With regard to the newly added limitation of the contact angle, N:P ratio, viscosity, and percent of hydroxyl groups grafted, it is noted that the prior art teaches the instantly claimed composition made by the instantly claimed method, as such, the prior art would necessarily have amounts that meet the newly added limitations.  
Response to Arguments and Declaration

It is noted that previously Applicant had argued that a catalyst was necessary, wherein this argument failed for the same reason, lack of support in the instant specification.
it is noted that Applicant’s instant specification, as well as the prior art, indicate that the terms scaffold, graft, and composite are all utilized interchangeably (see Instant Specification, for instance, [0037]).

Claims 1, 5, 7, 8, 10-12, 16, 18, 21, 23, 26, 28, 29, and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duvall et al (WO 2014/047524) in view of Dong et al (Applied Surface Science)(IDS Reference) as applied to claims 1, 5, 7, 12, 16, 18, 21, 23, 26, 28, 29, and 31-34 above, and further in view of Guelcher et al (US 2013/0236513)(IDS Reference).
The teachings of Duvall and Dong are set forth above.
Duvall, while teaching the presence of ceramic material, does not directly indicate that the ceramic granules have a size of between 100-300 microns.
Guelcher teaches an osteoconductive composition comprising hydroxyapatite and polyurethane (see entire document, for instance, [0022] and [0078]).  The composition further comprises ceramic particles, wherein the particles can have a particle size of 100, 200, or 300 microns (see entire document, for instance, [0026] and [0142]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize ceramic particles with a particle size of 100, 200, or 300 microns in the composition of Duvall.  One would have been motivated to do so since Duvall generally teaches the presence of ceramic material and Guelcher teaches that it is known to utilize ceramic particles with a particle size of 100, 200, or 300 microns in compositions comprising polyurethane and hydroxyapatite composites. There would be a reasonable expectation of success since Duvall teaches the presence of ceramics in the composite composition of Duvall.  
Response to Arguments and Declaration
Applicant argues in the remarks and Declaration filed 02/08/20201 that Guelcher does not cure the deficiencies Applicant has identified with regard to Duvall and Dong.  Applicant’s argument is not found persuasive since, as .  

Claim 1, 5, 7, 12, 16, 18, 21-23, 26-29, and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duvall et al (WO 2014/047524), Dong et al (Applied Surface Science)(IDS Reference), and Uota et al (Langmuir).
The teachings of Duvall and Dong are set forth above.
Duvall and Dong, while teaching the use of hydroxyapatite, do not directly recite that the hydroxyapatite nanoparticles have a size of less than 100 nm or a specific surface area of greater than 10, or that the hydroxyapatite is utilized in an amount of 55%.
Uota teaches hydroxyapatite nanoparticles for use in implant and bone preparations (see entire document, for instance, page 4724, left column, first paragraph).  Said hydroxyapatite nanoparticles are taught as having a size of 20-40 nm or 2-8 nm depending on processing, and further with a surface area of 364 m2g-1 or 160 m2g-1, depending on the process of making the hydroxyapatite. 
It would have been obvious to one of ordinary skill in the art to utilize the hydroxyapatite nanoparticles made by Uota in the composition of Duvall and Dong.  One would have been motivated to do so since Uota teaches the advantageous nature of the hydroxyapatite nanoparticles with the set forth properties for compositions that are used as dental implants or bone fillings, wherein Duvall is teaching a composition for treating bone tissue.  There would 
With regard to the amount of the hydroxyapatite utilized, it is noted that Dong teaches 30%, wherein with the superior properties set forth by Uota for the hydroxyapatite disclosed therein, one of ordinary skill in the art would have been motivated to optimize the amount of the hydroxyapatite in order to arrive at a composition with the best properties for a bone composition.  It is noted that MPEP 2144.05 states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”
With regard to the new matter in claims 1 and 21, it is noted that the prior art teaches the instantly claimed composition made by the instantly claimed method.  As such, the composition would have the property of exhibiting less than 3% nHA aggregates if placed within the unspecified situation of the instant claims.  
With regard to the newly added limitations in claims 31-34 of the contact angle, N:P ratio, viscosity, and percent of hydroxyl groups grafted, it is noted that the prior art 
Response to Arguments and Declaration
Applicant argues in the remarks and Declaration filed 02/08/20201 that Uota does not cure the deficiencies Applicant has identified with regard to Duvall and Dong.  Applicant’s argument is not found persuasive since, as identified above in the discussion of Duvall and Dong, Applicant’s arguments directed to Duvall and Dong are not found persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259.  The examiner can normally be reached on M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611